In re Application of                          			:    DECISION ON
Goffinski et al. 						:    PETITION			                    

Serial No. 15/911,930					:		          

Filed: March 05, 2018					:	          			
For: HEATING PROCESS AND APPARATUS
       FOR FUSED DEPOSITION MODELING 
       MACHINERY



This is a decision on the PETITION FILED UNDER 37 CFR 1.181 filed on February 26, 2021 requesting reversal of the Requirement for Restriction and direct the Examiner to examine all pending claims in the Application.

The Examiner issued a restriction on June 15, 2020. 

I. Claims 1-7, drawn to an apparatus, classified in B33V 30/00.

II. Claims 11-13, drawn to an apparatus, classified in B29C 48/05.

III. Claims 14-20, drawn to a method, classified in B29C 64/118.

In response to Applicant’s traversal, the Examiner withdrew the restriction between Group I and Group II but made the restriction between Groups I and III and the restriction between Groups II and III final.
 
The Examiner determined that the method (Group III) and apparatus (Groups II and I) are related as process and apparatus. The Examiner asserted that restriction is required because, “the apparatus as shown can be used to practice another and materially different process, such as depositing a single layer.” Applicants initially traversed on the ground(s) that the use of the plural "layers" in claim 1 prohibits the apparatus from forming a single layer. The Examiner did not find this persuasive because the intended use of forming multiple layers does not preclude the apparatus from forming a single layer.



Applicants further argue that the Examiner failed to show that that the deposition of a single layer is materially different than the deposition of multiple layers. Each layer is deposited as a single layer, with a heater unit simply raising the temperature of the material on which the currently deposited single layer is being deposited. The Examiner’s suggested different method was not shown by the Examiner to be materially different in any way. 

MPEP 806.05(e) states that process and apparatus for its practice can be shown to be distinct inventions, if either or both of the following can be shown: (A) that the process as claimed can be practiced by another materially different apparatus or by hand; or (B) that the apparatus as claimed can be used to practice another materially different process.

If applicant proves or provides convincing argument that there is no material difference or that a process cannot be performed by hand (if examiner so argued), the burden is on the examiner to document another materially different process or apparatus or withdraw the requirement.

The Examiner has not shown that the process is materially different in view of the arguments set forth by the Applicants


















DECISION

The petition is GRANTED.

The restriction requirement is withdrawn

/Timothy H. Meeks/
______________________

Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

REINHART BOERNER VAN DEUREN P.C.2215 PERRYGREEN WAYROCKFORD IL ILLINOIS 61107